                   3:19-cr-30067-SEM-TSH # 157   Page 1 of 15
                                                                                    E-FILED
                                                           Friday, 23 July, 2021 11:07:44 AM
                                                               Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
            FOR THE CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
 v.                                       )        Case No. 19-30067
                                          )
TODD SHEFFLER,                            )
WILLIE HEDDEN, and                        )
ALEX BANTA,                               )
                                          )
      Defendants.                         )

                                 OPINION

SUE E. MYERSCOUGH, United States District Judge:

      Pending is Defendant Alex Banta’s and Todd Sheffler’s Motion

in Limine No. 5-1 [d/e 142] relating to certain opinions of

Government medical expert Dr. Patrick Collier. A Daubert hearing

on the motion was held on July 15, 2021.

                               BACKGROUND

      Defendants Sheffler and Banta are both charged with

conspiracy to deprive civil rights (Count 1); deprivation of civil rights

(Count 2); and conspiracy to engage in misleading conduct (Count 3).



                                      1
                 3:19-cr-30067-SEM-TSH # 157   Page 2 of 15




       Defendant Sheffler is charged with obstruction—falsification of

a document (Count 4) and obstruction—misleading conduct (Count

5).

       Defendant Banta is charged with obstruction—falsification of

document (Count 9) and obstruction—misleading conduct (Count

10).

       The charges in the Indictment relate to events that occurred at

the Western Illinois Correctional Center in Brown County, Illinois, on

or about May 17, 2018, including an alleged assault of inmate Larry

Earvin, which resulted in serious internal injuries and the death of

Mr. Earvin.

       The Defendants’ motion in limine under Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579 (1993) concerns the admissibility of

certain opinions that Government expert, Patrick Collier, M.D., is

expected to give at trial. Defendants requested a Daubert hearing on

the following issues: (1) whether Dr. Collier is qualified to provide an

opinion regarding whether Mr. Earvin suffered from a concussion; (2)

whether Dr. Collier is qualified to provide an opinion as to whether

Mr. Earvin suffered a traumatic brain injury; and (3) whether Dr.

                                    2
                  3:19-cr-30067-SEM-TSH # 157   Page 3 of 15




Collier is qualified to provide an opinion that he agrees with forensic

pathologist Dr. Gershom Norfleet’s opinion on the cause of Mr.

Earvin’s death.

                      DR. COLLIER’S TESTIMONY

     Dr. Collier is a trauma surgeon who was working at St. John’s

Hospital, Springfield, Illinois, on May 17, 2018, when Mr. Earvin was

transferred from Sarah D. Culbertson Memorial Hospital in

Rushville, Illinois. Dr. Collier was one of the physicians who treated

Mr. Earvin from May 17 to June 18, 2018, when Dr. Collier ordered

Earvin’s discharge.

     Dr. Collier testified regarding his educational background and

his work history as a physician. He is board certified in General

Surgery and Surgical Critical Care. As a trauma surgeon, Dr. Collier

has had contact with over 1,000 patients and has performed

surgeries on dozens of patients. He discussed his role in treating Mr.

Earvin as well as the roles of other physicians with whom he worked,

such as anesthesiologists and radiologists.

     When Mr. Earvin arrived at St. John’s, he was unresponsive.

Dr. Collier determined that he had suffered trauma and had a

                                     3
                3:19-cr-30067-SEM-TSH # 157   Page 4 of 15




number of medical issues requiring attention.          These included a

collapsed lung, internal bleeding, and multiple fractures on the right

side of his ribs.     Dr. Collier testified Mr. Earvin’s injuries upon

arriving were life threatening because of the amount of bleeding. Mr.

Earvin was taken to the operating room for exploratory surgery. Dr.

Collier performed an ileostomy and removed part of Earvin’s colon.

Mr. Earvin was then moved to the intensive care unit. Dr. Collier did

not have contact with Mr. Earvin in the days immediately thereafter.

He resumed care a couple of weeks later as Mr. Earvin’s daytime

treating physician.

     Dr. Collier also testified that Mr. Earvin had head trauma and

abrasions to his face. A CT scan was performed that did not show

trauma to the brain in terms of bleeding. Dr. Collier testified that CT

scans do not always reveal traumatic brain injury, which can range

from very mild to very severe with a large amount of bleeding. He

testified CT scans are not particularly useful for injuries that are

“more subtle,” such as a shear injury which is a traumatic brain

injury.   A shear injury or diffuse axle injury is caused by actual

shearing of some of the cells of the brain. A negative CT scan does


                                    4
                 3:19-cr-30067-SEM-TSH # 157   Page 5 of 15




not rule out a mild traumatic brain injury. Dr. Collier testified that

an MRI scan is a better technique for determining if a traumatic brain

injury exists.

     Dr. Collier testified Mr. Earvin generally continued to be non-

responsive in the weeks after his surgery and was never more than

“minimally responsive.”      Following the surgery, another doctor

ordered an MRI of Mr. Earvin’s brain. Dr. Collier testified that the

radiologist observed some tiny spots on the brain.            It is unclear

whether they are from a shear injury or tiny infarcts, which is a

disruption of the blood supply from any number of causes—such as

a stroke or some preexisting condition. Dr. Collier testified that the

MRI results were “ultimately inconclusive when taken in a vacuum.”

     Dr. Collier testified Dr. Elmore, a neurologist, determined on

May 25, 2018 that the imaging was consistent with a traumatic brain

injury. Dr. Collier testified he resumed care of Mr. Earvin five or six

days before his discharge.        He observed Mr. Earvin followed

commands intermittently.       Mr. Earvin was awake but not fully

interactive. He responded to questions or commands to a minimal

degree. Dr. Collier testified that he based his conclusion that Mr.


                                    5
                3:19-cr-30067-SEM-TSH # 157   Page 6 of 15




Earvin suffered from some type of mild shear injury or traumatic

brain injury on Earvin’s medical records, the results of the MRI, and

his own observations. The radiologist’s conclusions are consistent

with Dr. Collier’s opinion.

     Dr. Collier testified a concussion generally is a brain injury

based on a clinical finding that is not identifiable on imaging studies.

A shear injury might show up on imaging whereas a concussion

would not. He testified that an individual with a mild traumatic brain

injury and a concussion might have a normal MRI or CT scan.

     Exhibit 2 includes Dr. Collier’s discharge summary and states

in part, “MRI of the brain was consistent with some shear injury

accounting for his altered mental status not explained by a negative

CT.” When Dr. Collier wrote his discharge summary, he was aware

of Mr. Earvin’s medical records and the findings by other physicians.

Dr. Collier knew Mr. Earvin had “ongoing altered mental status”

which was consistent with at least a mild form of traumatic brain

injury that could explain those findings.

      When Dr. Collier ordered Mr. Earvin discharged, he was

transferred to a prison medical center. Dr. Collier testified that at

                                   6
                  3:19-cr-30067-SEM-TSH # 157   Page 7 of 15




the time of the discharge, Mr. Earvin had a risk of deterioration from

a number of factors.      His life was likely going to be forever altered

given that he had an ileostomy, a tracheostomy, and he was being

fed through a tube down his nose. He was also very weak and unable

to get out of bed and move about on his own. There was going to be

a lengthy period of rehabilitation presumably lasting several months

to several years. He was also at risk for developing any number of

complications or infections after discharge.

     Mr. Earvin later returned to St. John’s Hospital, though Dr.

Collier did not treat him.      Dr. Collier eventually learned of Mr.

Earvin’s death.

     Dr. Norfleet performed the autopsy on Mr. Earvin, identified the

injuries he sustained and concluded that his death was caused by

complications of blunt thoracoabdominal trauma, as reflected in the

Autopsy Report which was admitted as Exhibit 5.                Based on his

treatment and observations of Mr. Earvin, Dr. Collier agreed with Dr.

Norfleet’s conclusion about the cause of death. Dr. Collier testified

that, were it not for the medical intervention performed upon Mr.

Earvin’s arrival at St. John’s, he would have died within 24 hours.


                                     7
                3:19-cr-30067-SEM-TSH # 157   Page 8 of 15




The cause of death as determined by Dr. Norfleet was from the

trauma that Dr. Collier treated.

     Dr. Norfleet’s report showed that he did a microscopic

examination of the brain and stated that sections of the brain are

“histologically unremarkable.” Dr. Collier stated that is basically a

confirmation there was no brain bleed. There are no findings in the

autopsy report that Mr. Earvin suffered a brain bleed. The report

also does not document a mild finding of traumatic brain injury. Dr.

Collier testified he did not believe that finding to be significant and it

does not change his opinion. There is going to be some degree of

healing after one month. Moreover, small sections of the brain were

being examined. Dr. Collier testified “histologically unremarkable”

does not imply no abnormality in any of the cells. He further testified

the autopsy report does not contradict the findings of the MRI.

                             DISCUSSION

     In Daubert, the Supreme Court interpreted an earlier version of

 Rule 702 and explained that it imposes a special gatekeeping

 obligation on trial judges with regard to scientific testimony. While

 the scientific evidence need not have general acceptance, the district

                                    8
               3:19-cr-30067-SEM-TSH # 157   Page 9 of 15




court must ensure that the evidence is relevant and reliable before

admitting it. See Daubert, 509 U.S. at 588-89.

    Federal Rule of Evidence 702 provides that judges act with a

gatekeeping role “to ensure that expert testimony is both relevant

and reliable.” United States v. Truitt, 938 F.3d 885, 889 (7th Cir.

2019). The Court must determine if the proposed expert is qualified,

whether his methodology is scientifically reliable, and whether the

testimony “will help the trier of fact to understand the evidence or

determine a fact in issue.” Id.; Fed. R. Evid. 702.

    The fact that a doctor has a “medical degree does not make him

qualified to opine on all medical subjects.” Gayton v. McCoy, 593

F.3d 610, 617 (7th Cir. 2010). However, “courts often find that a

physician in general practice is competent to testify about problems

that a medical specialist typically treats. Id.; see also Doe v. Cutter

Biological, Inc., 971 F.2d 375, 385 (9th Cir. 1992) (“The fact that the

experts were not licensed hematologists does not mean that they

were testifying beyond their area of expertise. Ordinarily, courts

impose no requirement that an expert be a specialist in a given field,

although there may be a requirement that he or she be of a certain

profession, such as a doctor.”)

                                  9
              3:19-cr-30067-SEM-TSH # 157   Page 10 of 15




    Expert testimony from a medical doctor may be based on his

medical experience and review of medical records and an autopsy

report. See Hall v. Flannery, 840 F.3d 922, 928 (7th Cir. 2016) (“Dr.

Ruge arrived at his conclusions based on his review of the autopsy

report; Weekley’s medical records, including the MRI and CT scans

taken before surgery; Dr. Flannery’s operative report, and Dr.

Flannery and Dr. Sampath’s post-surgery progress notes; and

deposition testimony;” he also “relied on his medical experience.”);

McCoy, 593 F.3d at 619 (when exact cause of death cannot be

determined, “the jury should hear testimony, backed by accepted

medical science, about factors that could have exacerbated her

heart condition”).

    To be relevant, expert testimony must “help the trier of fact to

understand the evidence or to determine a fact in issue.” Fed. R.

Evid. 702. Moreover, “[a]n opinion is not objectionable just because

it embraces an ultimate issue.” Fed. R. Evid. 704(a). Rule 702

requires a flexible inquiry and recognizes that the accuracy of

proposed expert testimony can be explored adequately via the

normal   adversarial   process   of   “vigorous     cross-examination,

presentation of contrary evidence, and careful instruction on the

                                 10
              3:19-cr-30067-SEM-TSH # 157   Page 11 of 15




burden of proof.” Lees v. Carthage College, 714 F.3d 516, 526 (7th

Cir. 2013) (quoting Daubert, 509 U.S. at 596).         “The party that

proffers an expert’s testimony must establish the admissibility of the

testimony by a preponderance of evidence.” Estate of Carlock v.

Williamson, 2012 WL 75765, at *2 (C.D. Ill. Jan. 10, 2012) (citing

Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 705 (7th Cir. 2009)).

    Opinion Regarding Concussion Or Traumatic Brain Injury

    The Defendants claim the record shows an absence of clinical

symptoms that would be consistent with a concussion and, further,

the word “concussion” does not appear in any disclosed medical

records. Additionally, the Government has acknowledged there is

no medical evidence that Mr. Earvin had a brain bleed.             The

Defendants further contend the medical records provide no support

that Mr. Earvin had a traumatic brain injury.

    Upon considering Dr. Collier’s testimony, the exhibits, and the

applicable law, the Court concludes Dr. Collier is qualified to provide

an opinion that Mr. Earvin suffered from a type of traumatic brain

injury such as a shear injury, concussion, or related injury. Dr.

Collier testified his opinion is based on the MRI results, Mr. Earvin’s

medical records, and his treatment, and personal observations of

                                  11
                 3:19-cr-30067-SEM-TSH # 157   Page 12 of 15




Mr. Earvin along with Dr. Collier’s experience as a medical doctor

and trauma surgeon.

     Dr. Collier’s opinion is scientifically reliable given that it is well

accepted within the medical field that “it is not unusual for the CT

scan to be entirely normal in a patient with TBI. In fact, the CT scan

is   typically   normal   in   patients   with    milder       TBI   including

concussion.”          www.asnr.org/patientinfo/conditions/tbi.shtml

(American Society of Neuroradiology). Moreover, “even [an] MRI may

not be able to detect any abnormality in a patient with TBI.” Id. The

Court concludes that Dr. Collier is qualified to give this testimony

and his methodology is scientifically reliable. Pursuant to Rule 702,

moreover, the testimony potentially “will help the trier of fact to

understand the evidence or determine a fact in issue.”                    The

Defendants’ objections go to the weight, not admissibility of the

testimony, or to Dr. Collier’s qualifications, or to the reliability or

relevance of the testimony. The testimony may be challenged by

cross-examination and/or the presentation of contrary evidence.

     Accordingly, the Court has no basis to exclude Dr. Collier’s

testimony that Mr. Earvin suffered from a type of traumatic brain

injury, such as shear injury, concussion or related injury.

                                    12
              3:19-cr-30067-SEM-TSH # 157   Page 13 of 15




                  Opinion As To Cause Of Death

     Dr. Norfleet will testify that the cause of Mr. Earvin’s death

was due to complications of blunt thoracoabdominal trauma. Dr.

Collier is expected to testify that Mr. Earvin would have died without

the medical intervention and treatment immediately following the

alleged assault on May 17, 2018, and he agrees with Dr. Norfleet’s

opinion regarding the cause of death. The Defendants claim that

the Government only recently disclosed that Dr. Collier would be

giving cause of death testimony. Accordingly, Defendants requested

a Daubert hearing for the purpose of determining if Dr. Collier has

a valid basis for giving that opinion.

    The Government notes that Defendants do not object to Dr.

Norfleet’s testimony regarding cause of death.        There is no rule

precluding a physician from adopting the cause of death of another

physician. “To the extent that this amounts to ‘adopting the cause

of death’ finding of another expert, we see no problem with it.” See

Gayton, 593 F.3d at 618 (“In terms of his methodology, Dr.

Weinstein, like Dr. Moulton, had to arrive at his conclusions based

solely on an examination of a cold record, consisting of Taylor’s



                                  13
                3:19-cr-30067-SEM-TSH # 157   Page 14 of 15




autopsy report, her medical records, and the testimony of the prison

guards and other witnesses.”).

       Based on the foregoing, the Court concludes Dr. Collier’s

opinion and agreement with Dr. Norfleet is admissible under Rule

702 in that it potentially “will help the trier of fact to understand the

evidence or determine a fact in issue.”          As with the testimony

regarding a traumatic brain injury or concussion, this testimony

can be challenged via cross-examination or presentation of contrary

evidence. The Court has no basis to exclude Dr. Collier’s testimony

that Mr. Earvin would have died without the medical intervention

and treatment immediately following the alleged assault and that he

agrees with Dr. Norfleet’s opinion as to cause of death.

                             CONCLUSION

       Based on the foregoing, the Court concludes that Dr. Collier’s

opinions are reliable and admissible under Daubert and applicable

law.

       For the foregoing reasons, the Defendants’ Motion in Limine No.

5-1 [d/e 142] is GRANTED to the extent that Defendants seek a




                                   14
                   3:19-cr-30067-SEM-TSH # 157   Page 15 of 15




Daubert hearing regarding the admissibility of certain opinions of Dr.

Patrick Collier.

     The Motion is DENIED to the extent that Defendants seek

exclusion of those opinions.

ENTER: July 23, 2021

FOR THE COURT:


                                    /s/ Sue E. Myerscough
                                    SUE E. MYERSCOUGH
                                    UNITED STATES DISTRICT COURT




                                      15
